Case 1:19-cv-00434-CFC-CJB Document 299 Filed 10/29/20 Page 1 of 3 PageID #: 26335




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE

   PHARMACYCLICS LLC and                    )
   JANSSEN BIOTECH, INC.,                   )
                                            )
                      Plaintiffs,           )
                                            )
               v.                           ) C.A. No. 18-192 (CFC) (CJB)
                                            ) CONSOLIDATED
   CIPLA LIMITED, et al.,                   )
                                            )
                      Defendants.           )
   PHARMACYCLICS LLC and                    )
   JANSSEN BIOTECH, INC.,                   )
                                            )
                      Plaintiffs,           )
                                            )
               v.                           ) C.A. No. 19-434 (CFC) (CJB)
                                            )
   ALVOGEN PINE BROOK LLC and               )
   NATCO PHARMA LTD.,                       )
                                            )
                      Defendants.           )


                    STIPULATION AND [PROPOSED] ORDER

        IT IS HEREBY STIPULATED by the parties, subject to the approval of the

  Court, that the deadline for the parties to submit redacted versions of the Proposed

  Pretrial Order (Volumes 1-14), see C.A. No. 18-192, D.I. 482-D.I. 495; C.A. No.

  19-434, D.I. 276-D.I.289, is extended through and including November 13, 2020.
Case 1:19-cv-00434-CFC-CJB Document 299 Filed 10/29/20 Page 2 of 3 PageID #: 26336




   MORRIS, NICHOLS, ARSHT & TUNNELL LLP POTTER ANDERSON & CORROON LLP

   /s/ Jennifer A. Ward                  /s/ Bindu A. Palapura
   _______________________________       ______________________________
   Jack B. Blumenfeld (#1014)            David E. Moore (#3983)
   Jeremy A. Tigan (#5239)               Bindu A. Palapura (#5370)
   Jennifer A. Ward (#6476)              Stephanie E. O’Byrne (#4446)
   1201 North Market Street              Hercules Plaza, 6th Floor
   P.O. Box 1347                         1313 North Market Street
   Wilmington, DE 19899                  Wilmington, DE 19801
   (302) 658-9200                        (302) 984-6000
   jblumenfeld@mnat.com                  dmoore@potteranderson.com
   jtigan@mnat.com                       bpalapura@potteranderson.com
   jward@mnat.com                        sobyrne@potteranderson.com

     Attorneys for Pharmacyclics LLC        Attorneys for Zydus Worldwide DMCC
     and Janssen Biotech, Inc.              and Cadila Healthcare Limited

                                         YOUNG CONAWAY STARGATT & TAYLOR, LLP

                                         /s/ Steven W. Lee
                                         ______________________________
                                         Melanie K. Sharp (#2501)
                                         James L. Higgins (#5021)
                                         Steven W. Lee (#6676)
                                         1000 North King Street
                                         Wilmington, DE 19801
                                         (302) 571-6600
                                         msharp@ycst.com
                                         jhiggins@ycst.com
                                         slee@ycst.com

                                            Attorneys for Alvogen Pine Brook LLC
                                            and Natco Pharma Ltd.




                                        2
Case 1:19-cv-00434-CFC-CJB Document 299 Filed 10/29/20 Page 3 of 3 PageID #: 26337




                                         HEYMAN ENERIO GATTUSO & HIRZEL LLP

                                         /s/ Dominick T. Gattuso
                                         ______________________________
                                         Dominick T. Gattuso (#3630)
                                         300 Delaware Avenue
                                         Suite 200
                                         Wilmington, DE 19801
                                         (302) 472-7300
                                         dgattuso@hegh.law

                                            Attorneys for Sandoz Inc. and Lek
                                            Pharmaceuticals d.d.

  October 29, 2020


              SO ORDERED, this _______ day of October, 2020.



                                      UNITED STATES DISTRICT JUDGE




                                        3
